365 U.S. 857
81 S. Ct. 825
5 L. Ed. 2d 822
ST. REGIS PAPER COMPANY, petitioner,v.UNITED STATES.
No. 704.
Supreme Court of the United States
March 27, 1961

Horace B. Lamb, for petitioner.


1
Solicitor General Cox, Acting Assistant Attorney General Kirkpatrick and Richard A. Solomon, for the United States.


2
Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted limited to Questions 2, 3, 5, and 6 presented by the petition which read as follows:


3
'2. Does not order and judgment of the District Court under      Section 6(c) of the Administrative Procedure Act, [5 U.S.C.A.      § 1005(c)], modifying agency investigative process, carry      with it liability for forfeitures for noncompliance with the      original unmodified agency process?


4
'3. Did the orders of the Commission, purportedly issued      pursuant to Section 6(b) of the FTC Act [15 U.S.C.A. §      46(b)], constitute a requirement that petitioner furnish      'answers in writing to specific questions', and not a      requirement of a 'special report', so that the provisions of the third      unnumbered paragraph of Section 10 of the FTC Act [15      U.S.C.A. § 50], providing for forfeitures in the sum of $100      per day for each day of failure to file a 'report', have no      application?


5
'5. Are petitioner's retained file copies of confidential      reports to the Bureau of Census for the Census of      Manufactures subject to the investigative processes of the      Commission?


6
'6. Does the investigative power asserted by the Commission      under Section 6(b) of the FTC Act, if not reviewable except      at the risk of paying forfeitures accumulated at the rate of      $100 per day throughout the period of noncompliance,      including the period of judicial review, deprive petitioner      of its property without due process of law?'


7
Since time will not permit a hearing and determination of these issues until our next Term, petitioner's motion pursuant to § 10(d) of the Administrative Procedure Act, 60 Stat. 243, 5 U.S.C. (1958 ed.) § 1009(d), 5 U.S.C.A. § 1009(d), is granted to the extent of tolling, as of the filing of its petition on February 7, 1961, and pending this Court's disfurther running and accumulation of forposition of the writ of certiorari, the feitures under § 10 of the Federal Trade Commission Act, 38 Stat. 723, 15 U.S.C. (1958 ed.) § 50, 15 U.S.C.A. § 50. Petitioner's liability for forfeitures accruing prior to February 7, 1961, is to abide the event of this litigation.